Citation Nr: 0603043	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  97-07 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for ear pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal 
condition, initially claimed as sore throat, to include as 
due to an undiagnosed illness.

3.  Whether new and material evidence has be received to 
reopen the veteran's claim for service connection for skin 
rash, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a left shoulder 
condition, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

6.  Entitlement to service connection for weight loss, to 
include as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1986 to 
January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  A Notice of Disagreement was received in 
February 1996.  A Statement of the Case was issued in March 
1996.  A timely appeal was received in March 1996.  

The veteran appeared and testified at a hearing held at the 
RO before a Hearing Officer in September 1996.

The Board remanded the veteran's claims to the Appeals 
Management Center in December 2003 for further development.  
The AMC issued a Supplemental Statement of the Case in June 
2005, and the claims have been returned to the Board for 
final consideration.

A review of the record reveals that the veteran's claims for 
service connection for skin rash, sore throat and ear pain 
were previously denied in a May 1994 rating decision.  The 
December 2003 Board decision/remand reopened the claims for 
service connection for ear pain and a gastrointestinal 
disorder (initially claimed as sore throat), but did not 
address the reopening of the veteran's claim for service 
connection for a skin rash.  The RO did not consider whether 
the veteran has presented new and material evidence to reopen 
his claim for service connection for a skin rash.  Regardless 
of the RO's actions, the Board must itself determine whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

The Board notes that the veteran initially claimed service 
connection for a sore throat, but the RO adjudicated the 
issue as service connection for a gastrointestinal disorder.  
In the most recent VA examination, however, the veteran 
continued to complain of a sore throat, which was found to be 
consistent with allergic rhinitis/postnasal drip syndrome.  
As it is unclear as to the original basis for the veteran's 
claim of a sore throat and that this issue may still be 
pending, this issue is being referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran does not currently have a chronic ear problem 
or hearing loss.

2.  The veteran's gastrointestinal condition is not related 
to any disease or injury incurred in service, nor is it due 
to an undiagnosed illness.

3.  The RO denied the veteran service connection for skin 
rash in a May 1994 rating decision.  The veteran did not 
appeal that decision, and it is final.

4.  None of the new evidence submitted subsequent to May 1994 
in support of the veteran's claim for service connection for 
skin rash is material.

5.  There is no evidence that the veteran has a current 
chronic left shoulder condition; and even if he did, there is 
no evidence that it is related to any injury or disease 
incurred in service.  Nor is there evidence that it is due to 
an undiagnosed illness.

6.  There is no evidence that the veteran currently has 
chronic fatigue; and even if he did, there is no evidence 
that it is related to any injury or disease incurred in 
service.  Nor is there evidence that it is due to an 
undiagnosed illness.

7.  The veteran's weight loss is a symptoms rather than an 
injury or disease and is, therefore, not subject to service 
connection.  Alternatively, the veteran's weight loss in 1993 
was not due to an undiagnosed illness and has resolved.


CONCLUSIONS OF LAW

1.  A chronic ear problem and/or hearing loss was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310, 3.317 (2005).

2.  The veteran's gastrointestinal disorder was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 
3.317 (2005).

3.  The May 1994 RO rating decision that denied service 
connection for skin rash is final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2005).

4.  New and material evidence has not been received and the 
veteran's claim for service connection for skin rash is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).

5.  A left shoulder condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 
3.317 (2005).

6.  The veteran's fatigue was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2005).

7.  The criteria for service connection for weight loss are 
not met.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the veteran in 
May 2003 and April 2004, subsequent to the initial AOJ 
decision.  Where, as here, notice was not provided prior to 
the initial AOJ decision, the veteran has the right to 
content complying notice and proper subsequent VA process.  
The Board finds that any defect with respect to the timing of 
the notice requirement has been cured by the subsequent 
proper notice and VA process, and was, therefore, harmless 
error.  The veteran's claim was initially filed in March 
1995, before the enactment of the law requiring this notice.  
In December 2003, the Board remanded the veteran's claims to 
the Appeals Management Center (AMC) for further development.  
In April 2004, the AMC notified the veteran by letter of the 
first, second, third and fourth elements required by the 
Pelegrini II Court as stated above.  By means of the various 
letters, rating decisions, statement of the case and 
supplemental statements of the case, the veteran was advised 
of the specific reasons why these particular claims were 
denied, and the information and evidence needed to 
substantiate the claims.  He has also been provided the text 
of the relevant regulation implementing the law with respect 
to this notice requirement and told it was his responsibility 
to support the claims with appropriate evidence.  Indeed, the 
veteran submitted evidence to consider in connection with his 
claims.  Thus, the Board considers the notice requirements 
met, and any error as to the timing of the notice to be 
harmless.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  His 
service medical records are in the file.  VA treatment 
records are in the file from March 1993 through January 2005.  
The veteran identified private treatment records related to 
his claims, and VA requested and obtained those records from 
December 1995 through October 1997.  The veteran was notified 
in the rating decisions, Statement of the Case and 
Supplemental Statements of the Case of what evidence the RO 
had obtained and considered in rendering its decision.  He 
has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examination 
has been provided for the veteran's claims for service 
connection in May 1995 with followup examinations in June 
1998 and November 2004.  A VA opinion was also obtained 
regarding the veteran's sore throat and weight loss claims in 
July 1998. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  


II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran has also claimed certain conditions as due to an 
undiagnosed illness caused by his service in the Persian 
Gulf.  A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
See also Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Service connection presupposes a diagnosis of a current 
disease.)  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Circ. 2001).  

However, with the enactment of the Persian Gulf War Veterans' 
Benefits Act, Title I of Public Law No. 103-446 (November 2, 
1994), section 1117 was added to Title 38 of the United 
States Code.  This statute authorizes VA to compensate any 
Persian Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

On December 27, 2001, the President signed the "Veterans 
Education and Benefits Expansion Act of 2001" (VEBEA), Pub. 
Law 107-103, 115 Stat. 976 (December 27, 2001).  Section 
202(a) of the Act amended 38 U.S.C.A. § 1117 to expand the 
definition of "qualifying chronic disability" (for service 
connection) to include not only a disability resulting from 
an undiagnosed illness as stated in prior law, but also any 
diagnosed illness that the Secretary determines in 
regulations warrants a presumption of service connection 
under 38 U.S.C.A. § 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom 
illness" that is defined by a cluster of signs or symptoms, 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome. 

38 C.F.R. § 3.317 has been amended to incorporate these 
changes, made retroactively effective to March 1, 2002.  See 
68 Fed.Reg. 34539-543 (June 10, 2003).  38 C.F.R. 
§ 3.317(a)(2)(ii) was added and defines the term "medically 
unexplained chronic multisymptom illness" to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It further 
states that "[c]hronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome as currently 
meeting this definition of "medically unexplained chronic 
multisymptom illness." 38 C.F.R. § 3.317(a)(2)(i)(B)(1) 
through (3) (2005).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1) (2005).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2) 
(2005).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness that is defined by a 
cluster of signs or symptoms; and any diagnosed illness that 
the Secretary determines (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome).  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1)(i) (2005).  Signs or symptoms 
which may be manifestations of an undiagnosed illness or 
medically unexplained chronic multisymptom illness include, 
but are not limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed.Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 
Fed.Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(3) (2005).  A disability is considered 
chronic if it has existed for six months or more, even if 
exhibiting intermittent episodes of improvement and worsening 
throughout that six-month period.  38 C.F.R. § 3.317(a)(3), 
as amended by 68 Fed.Reg. 34539-543 (June 10, 2003), now 
redesignated 38 C.F.R. § 3.317(a)(4) (2005).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(2005).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that, when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the veteran's claimed disorders regardless of his 
Persian Gulf service.  

Ear Pain

The veteran has claimed service connection for ear pain and 
hearing loss.  A review of the record, however, reveals that 
this claim was previously denied by a May 1994 rating 
decision.  The Board previously granted reopening of the 
veteran's claim in its December 2003 decision/remand.  Thus, 
the Board will consider the merits of the claim here.

Initially the Board must inquire as to whether the veteran 
has any current disability relating to his ears.  After 
considering the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
because there is no evidence that he has a current ear 
problem or hearing loss.

The veteran contends that he had problems with his ears and 
hearing in service and that he has had continuous problems 
and treatments since service.  A review of the medical 
records since the veteran's discharge from service does not 
reveal that the veteran has any chronic ear problem or that 
he has any hearing loss.  There is only one treatment record 
since the veteran's discharge diagnosing him with any type of 
ear problem.  In August 1997, the veteran complained of 
itching and bleeding in both ears.  He admitted to sneezing 
and having post nasal drip and a stuffy nose.  Physical 
examination revealed the bilateral tympanic membranes were 
inflamed as well as the nares turbinates.  The diagnosis was 
allergic rhinitis and otitis externa.  The veteran did 
complain of dry bloody discharge from his ears in March 1995, 
but examination of the ears did not reveal any abnormalities.  
There are no further records showing any complaints of or 
treatment for ear problems.  VA examination in May 1998 
failed to reveal any evidence of otitis media or externa.  
The external ear canals were clear and tympanic membranes 
were intact.  Thus the Board finds that the veteran does not 
have any current ear disease process that may be service 
connected.

As for hearing loss, there is no evidence the veteran has 
suffered a hearing loss.  Audiometric evaluation in November 
1993 revealed the veteran's hearing to be within normal 
limits.  A May 1997 treatment record showed the veteran was 
seen for a hearing screening and he was found to have normal 
hearing.  The May 1998 VA examiner noted that the veteran's 
hearing perception was normal bilaterally.  Thus the Board 
finds that the veteran does not have a current hearing loss, 
and service connection is not warranted.

As for the veteran's claim that his ear pain is due to an 
undiagnosed illness, the medical evidence does not show any 
undiagnosed ear pathology and thus service connection is not 
warranted on this basis either.  

Service connection is, therefore, denied because there is no 
evidence of a current ear disability including hearing loss, 
and the veteran's appeal is denied.


Gastrointestinal Condition (Claimed as Sore Throat)

VA received the veteran's claim for service connection for a 
sore throat in March 1995.  A review of the record, however, 
reveals that this claim was previously denied by a May 1994 
rating decision.  The Board previously granted reopening of 
the veteran's claim in its December 2003 decision and remand.  
Thus the Board will consider the merits of the claim here.

The Board must first inquire as to whether the veteran has a 
current gastrointestinal condition.  Medical treatment 
records show that the veteran was diagnosed to have 
gastroesophageal reflux disease (GERD) that caused the 
burning sensation in the throat that the veteran complained 
about.  A barium swallow test conducted in March 1995 showed 
the veteran had poor esophageal motility characterized by 
poor primary stripping wave and secondary wave with to and 
fro peristalsis; gastroesophageal reflux during the study to 
the mid one-third thoracic esophagus; and slow initiation of 
swallowing.  The evidence also shows the veteran had a hiatal 
hernia.  In May 1996 the veteran underwent a laparoscopic 
Nissen fundoplication to repair the hernia and relieve his 
reflux symptoms.  Subsequent to this surgery, the veteran had 
dysphagia (difficulty swallowing) and underwent multiple 
dilations of the esophagus in an attempt to alleviate it.  In 
March 1997, however, the veteran underwent another surgery to 
take down the Nissen fundoplication converting it to a loose 
toupee type fundoplication.  

At a VA examination in May 1998, the veteran reported that he 
continues to have some symptoms, including a sore throat and 
difficulty swallowing, and that he takes medications.  The 
examiner diagnosed the veteran to be postoperative status 
fundoplication procedure times two for repair of hiatal 
hernia with gastroesophageal reflux with partially improved 
symptomatology, and pharyngeal discomfort secondary to the 
first diagnosis.  

In the examiner's report from the most recent VA examination 
in November 2004, however, the examiner found that the 
veteran's complaints of a sore throat were currently more 
consistent with allergic rhinitis/postnasal drip syndrome 
rather than GERD.  The veteran complained of a scratchy, 
irritated sore throat.  He reported that the sore throat 
occurred "every couple of months" and may last one to three 
days and resolving spontaneously.  It is not associated with 
any particular severity of reflux.  The veteran admitted to 
seasonal allergies.  The reasoning for the examiner's opinion 
is that the veteran's sore throats are not timed properly.  
In other words, the veteran complained of sore throats prior 
to complaints of reflux rather than after as would be 
expected with reflux related sore throat.  In addition, the 
examiner stated that he would expect more frequent symptoms 
and perhaps more proximal esophagitis if the veteran's sore 
throats were reflux-related.  

The Board notes that the RO has not adjudicated a claim for 
allergic rhinitis, but rather has adjudicated the veteran's 
claim as one for a gastrointestinal condition.  There is 
actually no indication in the record that the veteran has 
claimed service connection for allergic rhinitis.  The Board 
will, therefore, only adjudicate service connection for a 
gastrointestinal disorder at this time.  As indicated in the 
introduction to this decision, the issue of service 
connection for a sore throat due to allergic rhinitis is 
referred to the RO for appropriate action.

Based upon the evidence, the Board finds that the veteran has 
a current gastrointestinal condition.  The next inquiry then 
is whether there is an incurrence of an injury or disease in 
service that may be related to the veteran's current 
disorder.  A review of the service medical records shows that 
the veteran did receive treatment a few times for complaints 
of a sore throat.  The first treatment was in February 1988, 
and the veteran was found positive for beta strep group A.  
This episode of strep throat obviously resolved as the next 
complaint of a sore throat is not until November 1991.  The 
veteran was seen for complaints of chills, headache and sore 
throat.  He denied a history of the same.  He stated that he 
had no stomach discomfort but he had cold chills at night.  
Examination of his throat revealed the tonsils to be non-
inflamed with no pustules; the pharynx region was reddened 
with no pustules but there was minute yellow/blood mixed 
mucous noted during the throat swab.  The assessment was sore 
throat versus upper respiratory infection.  He was told to 
increase fluids, take Tylenol for pain, gargle with warm 
salted water, use Cepacol lozenges, and to return if the 
symptoms worsen or persist.  A review of the remaining 
treatment records does not show any further complaints of or 
treatment for a sore throat, so the November 1991 sore throat 
obviously resolved.  

As for complaints of gastrointestinal problems, a review of 
the service medical records reveal only two treatment 
records, one day apart, where the veteran complained of any 
gastrointestinal symptoms.  On April 27, 1992, the veteran 
was seen with complaints of nausea and diarrhea with 
vomiting.  Examination of the ears, nose and throat did not 
show any abnormalities.  Examination of the abdomen did not 
reveal any deformities, but bowel sounds were hyperactive.  
The veteran complained of discomfort on palpation to the 
upper right and lower left and right quadrants.  There was no 
edema or erythema found.  The assessment was that the veteran 
had a viral syndrome.  He was instructed to have a bland, 
liquid diet and to use Pepto-Bismal.  The next day he was 
seen for followup, and he complained of continued loose bowel 
movements but stated he was not nauseated as he was the day 
before.  On physical examination of the abdomen, his skin was 
warm and dry to the touch and no deformities were noted.  
Bowel sounds were normal, and there was no erythema or edema.  
The veteran complained of discomfort and tenderness during 
palpation of all four quadrants.  The assessment was again a 
viral syndrome, and he was instructed to maintain increased 
fluids and to continue on Pepto-Bismal.  He was also 
instructed to return to sick call the next morning, but there 
is no record that he did so.

After considering these records, the Board finds that there 
is no evidence of a chronic gastrointestinal disorder in 
service.  The only treatment as indicated above was for 
gastrointestinal symptoms related to a viral syndrome.  Over 
the remaining nine months of his active service, he was not 
seen for any further complaints.  

Finally, the Board must consider whether there is evidence of 
a link between the veteran's current gastrointestinal 
condition and his military service.  Where chronicity of a 
disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology 
between the currently claimed disability and a condition 
noted in service.  38 C.F.R. § 3.303(b) (2005).   A review of 
the treatment records shows that the veteran was not 
diagnosed to have a gastrointestinal condition until March 
1995, more than two years after his separation from service.  
There are extensive treatment records related to the 
veteran's gastrointestinal condition, some of which were 
previously discussed.  These records do not indicate the 
etiology of the veteran's current gastrointestinal condition 
(GERD).  There is some indication, however, that it may be 
related to a hiatal hernia.  The November 2004 VA examiner 
stated, in rendering his opinion on the etiology of the 
veteran's complaints of sore throat, that the veteran had no 
service medical record of complaint of reflux symptoms while 
in service or at discharge.  Furthermore, the veteran went 
through extensive examination for the Persian Gulf Registry 
in 1993 and no gastrointestinal condition was found during 
that time.  

As for treating the veteran's complaints as due to an 
undiagnosed illness, the medical records clearly identify in 
1995 that the veteran's complaints of a sore throat were a 
symptom of his GERD.  The most recent VA examiner concluded 
that the veteran's current complaints of a sore throat are 
most likely due to allergic rhinitis/postnasal drip syndrome.  
These conditions have identified pathologies, and, therefore, 
there is no basis for relating the veteran's complaints of a 
sore throat to an undiagnosed illness.  The veteran himself 
admitted in a statement submitted in May 1997 that his sore 
throat condition is now diagnosed.

Based upon this evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a gastrointestinal condition 
initially claimed as a sore throat.  His appeal is, 
therefore, denied.

Skin Disorder

As part of his March 1995 claim, the veteran claimed service 
connection for skin rash.  In April 1995, the veteran 
submitted a statement indicating his belief this was due to 
his service in the Persian Gulf.  A review of the record 
reveals that the veteran's claim for service connection for 
skin rash was previously denied in a May 1994 rating 
decision.  In its December 2003 decision/remand, the Board 
did not discuss whether new and material evidence had been 
submitted to reopen the veteran's claim.  The Board must, 
therefore, determine whether the veteran's claim is reopened 
prior to reaching the merits of his claim.

The veteran's claim for service connection for skin rash was 
previously denied by a May 1994 rating decision.  Rating 
actions are final and binding based on evidence on file at 
the time the veteran is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002).  The 
veteran did not at any time indicate disagreement with this 
rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105 
(West 2002).

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) (West 2002) 
that the Board has jurisdiction to decide "all questions in 
a matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to May 1994 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  
 
New evidence received since May 1994 consists of the 
veteran's statements and testimony; VA treatment records from 
March 1993 through January 2005; private treatment records 
from March 1993 through October 1997; employment information; 
VA examinations from May 1995 and May 1998; and a buddy 
statement.  Included in the treatment records is evidence 
that the veteran has been treated several times throughout 
the first several years after service for a skin rash with 
different diagnoses.  

After considering all of this evidence, the Board finds that 
none of the new evidence is material because the there is no 
evidence that, since the date of the veteran's claim, he has 
had tinea versicolor, which was what was diagnosed in service 
in August 1988.  All VA examinations for a skin condition 
failed to show any active skin condition.  Furthermore, there 
are no treatment records for a skin condition after March 
1996.  The Board acknowledges that there is one post-service 
treatment record from September 1994 that diagnosed the 
veteran to have tinea versicolor, but the March 1996 
treatment record specifically stated that there was no 
hyperpigmented scaling plaques suggestive of tinea 
versicolor, and there is no further evidence that the veteran 
currently has chronic tinea versicolor.  Thus, without a 
current diagnosis of a chronic skin disorder, the evidence 
submitted in support of the veteran's current claim is not 
material, and the veteran's claim is not reopened.

Left Shoulder Condition

The veteran contends that he has a left shoulder condition 
that is either directly related to injury in service or is 
due to his service in the Persian Gulf.

A review of the treatment records show that, at the May 1995 
VA examination, the veteran gave a history of bursitis in the 
left shoulder since November 1991 without any known direct or 
indirect injury.   He complained of a constant burning 
sensation and pain in the left shoulder.  He reported not 
being seen by any physician for this condition since November 
1992.  Physical examination failed to show any objective 
findings of a left shoulder condition.  The examiner stated 
that the left shoulder is objectively and functionally 
normal, but arthralgia should be ruled out since no work up 
has been done.  The examiner also noted that the veteran was 
involved in heavy manual work, working on heavy duty 
machinery, but had not lost any days at work due to his left 
shoulder complaints.  Thus, no left shoulder disability was 
found at that time.  

The only other medical evidence regarding a left shoulder 
disability is from April 1997.  The veteran was seen at VA 
for complaints of bursitis in his left shoulder, left knee 
and left hip.  He referred to chronic pain in the shoulder, 
knee and hip since 1990, and that his private orthopedic 
surgeon was giving him cortisone injections for treatment of 
bursitis.  Physical examination of the left shoulder showed 
decreased range of motion and point tenderness.  Diagnosis 
was chronic bursitis.  This is the only medical evidence 
showing a diagnosis of bursitis in the veteran's left 
shoulder.  Private treatment records are only on file for 
treatment through October 1997.  VA treatment records, 
however, have been obtained through January 2005, and do not 
show any further treatment for left shoulder bursitis.  

The veteran was asked by letter in April 2004 to identify 
sources of any recent treatment that he has had for the 
alleged left shoulder condition.  No response has been 
received from the veteran indicating what, if any, treatment 
he has received.  Thus the Board finds that the evidence 
fails to show a chronic left shoulder condition.  

Even giving the benefit of the doubt to the veteran that he 
has a current left shoulder condition, there is no evidence 
linking it to his military service.  A review of the service 
medical records shows the veteran injured his left shoulder 
playing football in November 1991.  There was no edema, 
erythema or effusion noted.  He had good range of motion 
without pain on abduction or adduction.  There was a popping 
sound on shoulder shrugs with noted pain, and pain noted on 
forward flexion with slight tenderness to palpation at the 
deltoid/upper tricep regions.  The assessment was left 
shoulder deltoid region muscle strain.  X-rays were negative.  
This is the only record of complaint of and treatment for a 
left shoulder condition in service.  There is no diagnosis of 
left shoulder bursitis shown in the service medical records.

As previously discussed, the first diagnosis in the post-
service treatment records is in April 1997, more than four 
years after service.  The veteran was examined in May 1995 
without any objective findings of a left shoulder condition.  
Furthermore, the evidence shows that the veteran was involved 
in heavy manual work at that time.  Because of the lack of 
evidence of any treatment for left shoulder bursitis during 
service and for many years after service, the Board finds 
that any current left shoulder disability that the veteran 
may have is not related to the left shoulder injury in 
service.  Service connection is, therefore, not warranted.

As for the veteran's allegations that the alleged left 
shoulder condition is due to his service in the Persian Gulf, 
there is absolutely no evidence of this.  The veteran 
underwent examination for the Persian Gulf Registry in 1993 
and no disabilities were found as related to the veteran's 
service in the Persian Gulf.  Furthermore, the service 
medical records show that the veteran injured his left 
shoulder playing football in November 1991, shortly after he 
returned from the Persian Gulf.  At that time, he denied any 
previous injury or problem with the left shoulder.  Thus, any 
left shoulder condition is not due to an undiagnosed illness, 
and service connection is not warranted on this basis.


Fatigue

The veteran contends that he has fatigue that is either 
directly related to his military service or is due to an 
undiagnosed illness.

A review of the treatment records reveals the veteran came to 
the VA Medical Center in August 1994 requesting a second 
examination under the Persian Gulf Registry for various 
reasons including complaints of fatigue and sleeplessness.  
He was referred to pulmonology and was seen in October 1994.  
At that time he complied of fatigue, shortness of breath and 
knee pain since his retirement from service.  Pulmonary 
function tests were normal as was physical examination.  A 
diagnosis was not reached due to uncertainty about veteran's 
history.  He was sent for tests and was scheduled to return 
in three months.  When the veteran returned in January 1995, 
he did not complain of fatigue but of shortness of breath and 
burning in his throat.  At that time he was referred to the 
ENT Clinic for further evaluation.  He was seen in the ENT 
Clinic in March 1995 where he did refer being frequently 
tired/fatigued along with the other symptoms.  No specific 
finding was made regarding his complaints of fatigue.  

The veteran underwent a VA examination in May 1995.  At that 
time he complained that it seemed like he never had any 
energy, he yawns after a good night's sleep with the 
tiredness getting worse as the day passes.  He reported not 
being seen by any physician for this tiredness nor having any 
workup done.  The examiner noted that the veteran had been 
able to carry out his regular, heavy duty manual work without 
any problems or losing any work days because of this 
tiredness.  The veteran reported that he did have fun with 
his friends and carried out his routine of recreational 
activities without interference.  After physically examining 
the veteran, the examiner stated that, although the veteran 
complains of fatigue, the exam was normal.  The examiner 
noted that the veteran did not exhibit any tiredness at the 
time of the examination and reportedly had been able to carry 
out his heavy duty manual work without any problems.  

The veteran underwent another VA examination in May 1998.  
The veteran reported that he still gets tired but that is 
because he does not sleep well.  He stated he only sleeps 
about three hours at night, and that "they say that is from 
asthma."  He stated that he wakes up because he cannot 
breathe.  After physical examination, the examiner diagnosed 
the veteran to have chronic fatigue syndrome secondary to 
sleep impairment.

Despite the veteran's contentions that he began having sleep 
problems in service, there is no medical record of any 
complaints or treatment for either fatigue or sleep 
impairment in service.  There is also no medical evidence of 
complaints of or treatment for sleep impairment until almost 
two years after separation from service.  The veteran was 
examined twice for the Persian Gulf Registry.  Neither time 
did he complain of sleep impairment as a problem at that 
time.  There are no records, besides the veteran's own 
statements at the May 1998 VA examination, that the veteran 
was treated for any sleep impairment.  

After considering this evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The medical evidence shows that the veteran was not diagnosed 
with chronic fatigue syndrome until May 1998, and it was 
determined to be secondary to a sleep impairment.  Although 
the veteran alleged that this sleep impairment started after 
he returned from the Persian Gulf, there is no medical 
evidence to support that contention.  Even the buddy 
statement that the veteran submitted in support of his claim 
is not helpful.  His buddy stated that the veteran had 
excessive sleeping, which is the complete opposite from what 
the veteran currently complains of (i.e., lack of sleep).  
The evidence, therefore, fails to establish that the 
veteran's chronic fatigue is related to his military service.

Consideration of service connection for fatigue as due to an 
undiagnosed illness is also not warranted.  The medical 
evidence shows that the veteran's fatigue is secondary to a 
sleep impairment.  The veteran himself stated at the May 1998 
VA examination that the sleep impairment has been determined 
to be due to allergies that cause post nasal drip and 
stuffiness which wakes him up because he cannot breathe.  
Thus there is no evidence that the veteran has an undiagnosed 
illness manifested by fatigue, and service connection on that 
basis is not warranted.

Weight Loss

The veteran contends that he lost 24 pounds from December 
1992 to November 1993 and that this due to an undiagnosed 
illness.  

Weight loss, in and of itself, is not a disability for which 
service connection may be granted.  Service connection may be 
granted, however, for any underlying disability or disease 
resulting in the weight loss, such as an endocrine, 
psychiatric or digestive disorder.  Although the service 
medical records indicate that the veteran lost weight while 
in service, there are no findings that his weight loss 
constitutes or is a manifestation, by itself, of a chronic 
disability.  Weight loss that is not due to an underlying 
pathology cannot be considered to be due to disease, defined 
as any deviation from or interruption of the normal structure 
or function of a part, organ or system of the body.  Unless 
there is a showing of some disease that interrupts or causes 
a deviation from the body's normal functioning, weight loss 
cannot be service connected.  The Board, therefore, has no 
basis on which to consider the veteran's weight loss as more 
than a medical finding or symptom.  It is well settled that 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The veteran claims, however, that it is due to an undiagnosed 
illness.  In considering this basis, the Board notes that a 
review of the service medical records shows that the 
veteran's weight was not stagnate during his service, but 
actually fluctuated significantly at times.  The veteran's 
entrance examination in November 1986 showed he weighed 150 
pounds when he entered the service.  A psychiatric treatment 
record from September 1987 shows that the veteran weighed 145 
pounds.  In that record the veteran stated that six weeks 
prior he had weighed 165 pounds, and that his weight was then 
fluctuating between 145 to 155 pounds.  

Thereafter the treatment records show the following weight 
measurements:

December 1987 		165 pounds
February 1988		163 pounds
March 1988			153 pounds
May 1988 			160 pounds
July 1988			165 pounds 
March 6, 1989		172 pounds
March 31, 1989		165 pounds
April 13, 1989		175 pounds
April 24, 1989		167 pounds
May 1989			169 pounds
June 1992			165 pounds
December 1992		172 pounds 

After service, in April 1993, he weighed 160 pounds; and, in 
November 1993, he weighed 148 pounds.  In March 1995, he 
weighed 147 pounds.  In 1995, when the veteran was having 
problems with dysphagia, his weight was down to 139 pounds.  
In June 1998, he weighed 141 pounds.  At the most recent VA 
examination in November 2004, the veteran weighed 165 pounds.  
The examiner stated that the veteran appeared to be in 
excellent physical condition, and that, while he may have 
lost weight during and after his service, this has clearly 
resolved.  He refused to give an opinion as to the reason for 
the prior weight loss because to do so would be speculative.  

As previously indicated, the veteran's examination in 1993 
for the Persian Gulf Registry failed to reveal any chronic 
problems.  Neither did the veteran complain about weight loss 
at that time.  

The Board also notes that the evidence shows that the veteran 
was active in sports during service, and that he remained 
physically active thereafter, including running.

The Board finds, therefore, that the preponderance of the 
evidence is against the veteran's claim that he has an 
undiagnosed illness manifested by weight loss.  Whatever the 
reason for the veteran's weight loss in 1993 to 1995, it has 
obviously resolved, and the veteran's claim for service-
connection is denied.


ORDER

Entitlement to service connection for ear pain, to include as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for a gastrointestinal 
condition, initially claimed as sore throat, to include as 
due to an undiagnosed illness, is denied.

New and material evidence not having been received, the claim 
for service connection for skin rash is not reopened.

Entitlement to service connection for a left shoulder 
condition, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for fatigue, to include as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for weight loss, to include 
as due to an undiagnosed illness, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


